FILED
                           NOT FOR PUBLICATION
                                                                           SEP 09 2019
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JAVIER F. CORRAL,                                No.   18-15007

              Petitioner-Appellant,              D.C. No. 3:17-cv-03987-JST

 v.
                                                 MEMORANDUM*
WILLIAM BARR, Attorney General;
KEVIN McALEENAN, Acting Secretary
of the U.S. Department of Homeland
Security; DAVID JENNINGS, in his
official capacity as Field Office Director;
DAVID O. LIVINGSTON, in his official
capacity as Sheriff-Coroner of Contra
Costa County in charge of the West
County Detention Facility,

              Respondents-Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Jon S. Tigar, District Judge, Presiding

                          Submitted February 13, 2019**
                            San Francisco, California


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: SCHROEDER, O’SCANNLAIN, and RAWLINSON, Circuit Judges.

        Petitioner Javier Corral (Corral) appeals the district court’s dismissal of his

federal habeas petition and motion for a temporary restraining order (TRO) as

moot.

        Following Corral’s release under an order of supervision, the district court

properly dismissed as moot Corral’s habeas petition challenging the initial bond

determination made by the immigration judge (IJ). The focus of Corral’s habeas

claims was that the IJ improperly relied on a police report from his pending state

criminal case to deny bond, and erroneously determined that Corral failed to satisfy

his burden of demonstrating that he was not a flight risk or danger to the

community. Corral concedes that his subsequent release from custody on his own

recognizance was “exactly the relief that [he] sought at his original custody

redetermination hearing or bond hearing before the IJ. [Corral] did not then, and

does not now, want to challenge or change this decision.”

        The IJ’s prior bond determination also does not give rise to any collateral

consequences in light of Corral’s release, particularly as Corral merely speculates

that the prior bond determination might be erroneously utilized in his removal

proceedings if he is detained in the future. See Spencer v. Kemna, 523 U.S. 1, 14-

15 (1998) (rejecting assertion that collateral consequences resulted from parole


                                            2
revocation because it was overly speculative that the revocation might be used in

future proceedings). Corral similarly does not demonstrate that the voluntary

cessation exception to mootness applies because his release from custody has

“completely and irrevocably eradicated the effects of the alleged violation”

premised on errors in the IJ’s bond determination. Fikre v. F.B.I., 904 F.3d 1033,

1037 (9th Cir. 2018) (citations omitted). As a result, Corral’s habeas petition was

rendered moot by his release because “successful resolution of [his] pending

claims could no longer provide the requested relief.” Abdala v. I.N.S., 488 F.3d
1061, 1065 (9th Cir. 2007).

      AFFIRMED.




                                          3